Citation Nr: 0217125	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  02-10 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than September 29, 
1997, for a 50 percent rating for the veteran's service-
connected plantar warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION 

The veteran served on active duty from January 1972 to 
November 1979.  He has also had extensive service in the 
Reserves, the exact dates of which have not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The RO increased the rating for the 
veteran's service-connected plantar warts from 30 to 50 
percent, effective September 29, 1997.  The veteran 
initiated this appeal by responding with a September 2001 
notice of disagreement regarding the assigned effective date 
of the award.


REMAND

In his substantive appeal (VA Form 9), received by the RO in 
July 2002, the veteran requested a Board hearing in 
Washington, D.C.  38 U.S.C.A. § 7107 (West Supp. 2001); 38 
C.F.R. 20.702 (2002).  In September 2002, the Board notified 
the veteran that such hearing was scheduled for January 
2003.  In October 2002, the veteran requested that his 
hearing be canceled due to financial reasons.  In November 
2002, he requested that he be scheduled for a hearing before 
a member of the Board.  He also requested that such hearing 
be held at the offices of the RO.  38 U.S.C.A. § 7107 (West 
Supp. 2001); 38 C.F.R. § 20.703 (2002).  

In light of the foregoing, this case is REMANDED for the 
following actions:

The RO should place the appellant on the 
docket for a hearing before a traveling 
member of the Board.  The appellant and 
his representative should be afforded 
timely notice of the scheduled hearing. 

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  It must be emphasized, 
however, that the veteran has the right to submit any 
additional evidence and/or argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the RO's to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03. 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this 
remand may be given a lower order of priority in terms of 
the necessity of carrying out the instruction completely. 



		
	G. H. SHUFELT	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



